     Case 2:18-cv-02844-KJM-KJN Document 45 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJY WADE,                                       No. 2: 18-cv-2844 KJM KJN P
12                         Plaintiff,
13           v.                                         ORDER & FINDINGS &
                                                        RECOMMENDATIONS
14    J. RUBALCABA, et al.,
15                         Defendants.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change.

20          Accordingly, IT IS HEREBY ORDERED that defendants’ motion to dismiss (ECF No.

21   40) is vacated; and

22          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

23   failure to prosecute. See Local Rule 183(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” Any response to the objections shall be filed and served within fourteen
                                                       1
     Case 2:18-cv-02844-KJM-KJN Document 45 Filed 05/27/20 Page 2 of 2

 1   days after service of the objections. Plaintiff is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: May 27, 2020

 5

 6

 7

 8
     Wade2844.33
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
